Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-20 and new claim 21 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-21 and request for continued examination (RCE) filed on August 24, 2022 have been fully considered; therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-21 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Anglin et al (U.S. Patent Application Publication No. 2020/0142602 A1) in view of Chambliss et al (U.S. Patent Application Publication No. 2016/0197986 A1).

As to claim 1, Anglin et al teach a method comprising: determining a dataset to be replicated to a target storage system and a version of the dataset that is stored on a target storage system (figures 2-3A, pars. 0024-0025, figures 6-7, reference teaches about initiate a replication operation and determine an object that have not been replicated to a target storage system and a new version of the object that is stored on a source storage system); and directing the target storage system to store, as part of a new version of the dataset that is stored on the target storage system, determining the dataset to be replicated and the version of the dataset that is stored on the target storage system (figures 3A-3B, pars. 0025 & 0027-0028, figures 6-7, reference teaches about replicate the new version of the object to the target storage system and update the target storage system), wherein the new version of the dataset does not comprise at least a portion of the dataset that is stored on the target storage system (figures 6-8, pars. 0037-0040, reference teaches about the new version of the object is different than the object stored on the target storage system).
However, Anglin et al do not explicitly teach that issuing a request, to a target storage system, to store hint information describing data transferred from a source storage system to the target storage system; and based on the hint information stored at the target storage system, determining differences between a dataset to be replicated to a target storage system and a version of the dataset that is stored on the target storage system.
Chambliss et al explicitly teach that issuing a request, to a target storage system, to store hint information describing data transferred from a source storage system to the target storage system (figure 2, pars. 0026 & 0028, source sends pre-fetch hint to a planner/target, the pre-fetch hint including information about the migration of VM/cache from source to target via host-to-host communication channel); and based on the hint information stored at the target storage system, determining differences between a dataset to be replicated to a target storage system and a version of the dataset that is stored on the target storage system (figure 3, pars. 0037-0038, determining difference between recent version of source and version of shared storage, which is access and shared by target).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chambliss et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.

As to claim 2, Anglin et al teach that the dataset to be replicated is stored on a source storage system that adheres to a first storage architecture and wherein the target storage system adheres to a second storage architecture (see figure 1, par. 0015).

As to claim 3, Anglin et al teach that creating a new volume on the target storage system; storing, in the new volume on the target storage system, the data associated with the differences; creating, on the target storage system, a dataset of the new volume; and deleting the new volume (figures 5-8, pars. 0035-0040).

As to claim 4, Chambliss et al teach that issuing, to the target storage system, a request to store hint information associated with the data transferred from a source storage system to the target storage system, wherein the hint information is stored within an identifier of the dataset at the target storage system (figure 2, pars. 0024-0026 & 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chambliss et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.

As to claim 5, Anglin et al teach that issuing, to a source storage system that is storing the dataset to be replicated, a request to delete a stored dataset (figures 5-8, pars. 0035-0040).

As to claim 6, Chambliss et al teach that comparing the dataset to be replicated to the target storage system and the most recent version of the dataset that is stored on the target storage system (figure 3, pars. 0037-0040, column 11 line 43 to column 12 line 25, figure 9, column 17 line 27 to column 18 line 11, reference teaches about determining the difference between source and target cache versions).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chambliss et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.

As to claim 7, Anglin et al teach that teach that at least one of the source storage system or the target storage system is embodied as a cloud-based storage system (par. 0049).



As to claims 8-14, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-14 are merely an apparatus for the method of operations defined in the claims 1-7, also claims 8-14 do not teach or define any new limitations than above rejected claims 1-7.

As to claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 15-20 are merely a program product for the method of operations defined in the claims 1-7, also claims 15-20 do not teach or define any new limitations than above rejected claims 1-7.

As to claim 21, Chambliss et al teach that determining the differences further comprises: creating a first volume that includes data contained in the dataset to be replicated to the target storage system; creating a second volume that includes data contained in the version of the dataset that is stored at the target storage system; comparing the first volume to the second volume to identify address ranges within the first volume that correspond to first data that does not match second data contained in the same address ranges within the second volume (figure 2, pars. 0034-0035, teaches about dataset range, and figure 4, pars. 0042-0045,teach about comparing datasets).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Chambliss et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 1-21 filed on August 24, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-20).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Gupta et al, U.S. Patent Application Publication No. 2015/0229717 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 07, 2022